DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5-6, 8-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seo et al. (KR101418722).  Regarding claim 1, Seo et al. (KR101418722) teaches a skirt device for a vehicular seat, which extends downwards from a seatback to surround both a rear portion of a seat cushion and a lower portion of the seat, the skirt device comprising: a skirt (20) coupled to a lower end of a back board (3) of the seatback so as to surround the rear portion of the seat cushion (see Figures 2-5); and a skirt cover (10), which is positioned under the skirt (20) and is fixed to the lower portion of the seat so as to always surround a lower portion of the skirt (see Figure 5).

Regarding claim 2, Seo teaches wherein the skirt (20) includes: an inner plate (12) made of synthetic resin through injection molding (see paragraph [0018]); and an exterior material (13), which is coupled to the inner plate (12) in a state of overlapping the inner plate and is exposed to a passenger in a rear seat (see Figure 6 and paragraphs [0019]-[0021]).

Regarding claim 5, Seo teaches wherein the inner plate is prepared by bonding nonwoven fabric to a plate which is prepared from synthetic resin through injection molding (see paragraph [0018] – the skirt panel (and thus its associated parts) and back cover are both formed via injection molding).

Regarding claim 6, Seo teaches wherein the skirt cover (20) is fastened and fixed to inner portions of rear ends of right and left shield covers (12 and 13 – see Figure 6), which are positioned at the lower portion of the seat.

Regarding claim 8, Seo teaches wherein the skirt cover (20) is provided on an inner surface thereof with guides (see items 1a and 2a in Figure 6), which guide two lateral side ends of the skirt therethrough.

Regarding claim 9, Seo teaches the skirt cover (20) with an inner and outer plate (12 and 13 – see Figure 6).  Seo also teaches in paragraph [0018] that the skirt cover is made via injection molding.  The examiner notes that MPEP 2113 states: “"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  The examiner notes that the final product of the Seo reference appears to anticipate the instant claim 9 final product.  The surface treatment process appears to be immaterial, as claimed and disclosed, with respect to the patentability of the product.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al. (KR101418722) and in view of Matsuhashi (JP 11334432).  Regarding claim 7, it is described above what is disclosed by Seo.  The reference further teaches in paragraph [0018] that the skirt can be fastened to the backboard via screw fastening.  The examiner notes that it would have been obvious to one having ordinary skill in the art to modify the skirt such that it was fastened to the lower portion of the seat via screw fastening as well in order to ensure ideal securement.
However, Seo (as modified) does not distinctly disclose a hook for coupling to the lower portion of the seat and the hook being engaged in a hook-fitting hole.  Matsuhashi, in a similar field of endeavor, teaches a seat skirt on the lower portion of a seat (see Figure 1) wherein a hook (22) for coupling to the lower portion of the seat emanates from the skirt and the hook being engaged in a hook-fitting hole (hole in item 14 – see Figure 2).  The examiner notes that it would have been obvious to one having ordinary skill in the art to modify the skirt of Seo to include the hook fastener of Matsuhashi in order to further secure the skirt to the bottom of the seat for additional security.

Allowable Subject Matter
Claims 3-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 3, Seo does not distinctly teach wherein the inner plate and the exterior material are bonded to each other in an overlapping region thereof.  Rather, Seo illustrates layers 12 and 13 being fit within a groove of the back of the seat with layer 20 therebetween and with guide holes (11) also between the layers.  This is for a degree of freedom which allows the layers to be adjusted.  Modifying Seo such that layers 12 and 13 are bonded together within the groove would not allow for the adjustment of layers 12, 13 and 20.  
Regarding claim 4, Seo teaches wherein an upper end of the skirt (20) includes a coupling portion having a predetermined width (see Figure 5), to which no inner plate (12) is applied and wherein the coupling portion is fastened to an inner surface of the lower end of the back board (3 – see Figure 5), whereby the skirt is coupled to the lower end of the back board (see Figure 5).
However, Seo does not distinctly disclose or fairly suggest a modification to arrive at the coupling portion which is prepared by folding an upper end of the exterior material and bonding the folded upper end to the exterior material.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R WENDELL whose telephone number is (571)270-3245. The examiner can normally be reached Mon-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID DUNN can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK R WENDELL/Primary Examiner, Art Unit 3636